Title: To Thomas Jefferson from Sheldon Clark, 30 December 1825
From: Clark, Sheldon
To: Jefferson, Thomas


Respected Sir
Oxford.
Dec 30th 〃25
Having read, with the greatest pleasure yours of the 5th inst I write this to thank you for it, and to apologize for troubling you with mine of the — ult. To perpetuate our free and liberal institutions, and secure to posterity, religious liberty, an unshaken and implicit confidence in those who teach dogmas that humble and degrade man below the vilest worms, must be removed.Man can never be free and independent so long as an artful and designing few can move him at their pleasure, and manage him as they please, by the terrors of another world. Implicit Faith in the dogmas of an artful and designing few has hitherto enchained and enslaved almost all civilized nations. By being taught till he believes that he is a fallen, depraved, and sinful being, that his Maker is angry with him and will punish him for ever and ever with the most excruciating torments; unless he believe in senseless mysteries and creeds and perform certain foolish rites and ceremonies; conscientious and sympathising man, the noblest work of God; has been made the willing dupe and slave of unfeeling Tyrants. Nothing will so effectually destroy the unmerciful and unhallowed influence of such principles as the knowledge of the truth. This perhaps might diffuse such a spirit of scepticism, as to check their noxious and enslaving tendency.When we reflect that for the sake of an inconsistent contradictory and unintelligible jargon, for the sake of the most absurd and chimerical rites and ceremonies and creeds; and for the sake of imagined holy Beings, brothers have been arrayed against brothers, parents against children, neighbors against neighbors, provinces against provinces, nations against nations, and the world itself been made a field of blood, we cannot but feel that the article on Religion in the Notes on Va, has justly entitled its Author to the gratitude of all succeeding ages; and we cordially unite with the Friends of reason and free inquiry in giving him the honor of being “the Father of our religious Liberty.” This article, being published in a Pamphlet form for the purpose of more generally diffusing its invaluable contents, was a very powerful agent in producing our late happy Revolution.The remarks concerning “an universal deluge” in query 6th of the Notes on Va, which I read when very young, excited my first doubts of the truth of that event, and perhaps the reading of those Notes frequently and very attentively has been the occasion of my doubting the truth of some other marvelous and miraculous events related in the good Book. For this reason I have, ever since the publication of the Essays, felt anxious to have you see them. It was however with extreme diffidence, that I addressed a line to you requesting your opinion. But an ardent desire to know your opinion at last overcame my diffidence and induced, to the course I have taken. Having been an Author, you probably are not ignorant of the satisfaction, it gives to know the opinion of the candid, the judicious, and the intelligent.Tho, I perceive and acknowledge “the reasonableness of your declining to give your opinion” yet I assure you with the utmost sincerity that nothing would be so gratifying as to know your opinion concerning the existence of a Devil and the Resurrection of the dead.Having heard much of the celebrated University which has grown under your influence and Patronage, I should be much pleased with a Catalogue of its Officers and Students.As the love of truth and the love of liberty and equality, induced the publication of the Essays, if free inquiry be permitted in sd University, and I presume it is, it  from the high opinion I entertain of sd institution, and a hope that they would be perused, and be useful, would afford me peculiar pleasure to present a few of the Essays to its members.I pray you to be assured of my great respect and esteemSheldon Clark